DISMISS and Opinion Filed July 26, 2021




                                       S
                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00111-CV

                      LAQUITA GAGE, Appellant
                                V.
           S2 VHH LLC D/B/A VOLARA APARTMENTS, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-05192-E

                         MEMORANDUM OPINION
                   Before Justices Molberg, Goldstein, and Smith
                           Opinion by Justice Goldstein
      Appellant’s brief in this case is overdue. After appellant failed to respond to

our request about the reporter’s record, we ordered the appeal submitted without a

reporter’s record and appellant’s brief to be filed by June 13, 2021. By postcard

dated June 16, 2021, we notified appellant the time for filing her brief had expired.

We directed appellant to file a brief and an extension motion within ten days. We

cautioned appellant that failure to file her brief by that time might result in the

dismissal of this appeal without further notice. To date, appellant has not filed a

brief, filed an extension motion, nor otherwise corresponded with the Court

regarding the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).




                                           /Bonnie Lee Goldstein/
                                           BONNIE LEE GOLDSTEIN
                                           JUSTICE


210111F.P05




                                        –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

LAQUITA GAGE, Appellant                      On Appeal from the County Court at
                                             Law No. 5, Dallas County, Texas
No. 05-21-00111-CV          V.               Trial Court Cause No. CC-20-05192-
                                             E.
S2 VHH LLC D/B/A VOLARA                      Opinion delivered by Justice
APARTMENTS, Appellee                         Goldstein. Justices Molberg and
                                             Smith participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered July 26, 2021




                                       –3–